t c summary opinion united_states tax_court richard v frederick and nancy m frederick petitioners v commissioner of internal revenue respondent docket no 11603-01s filed date richard v frederick pro_se t keith fogg for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in and penalties with respect to petitioners’ federal income taxes as follows year deficiency sec_6662 penalty dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure after concessions the following issues remain for consideration whether petitioners are entitled to a non- business_bad_debt deduction which they claimed in whether petitioners are entitled to certain miscellaneous_itemized_deductions for and whether petitioners are entitled to deductions claimed on a schedule c profit or loss from business sole_proprietorship included with their federal_income_tax return and whether petitioners are liable for a sec_6662 penalty for each year in issue background some of the facts have been stipulated and are so found petitioners are husband and wife they filed a timely joint federal_income_tax return for each year in issue references to petitioner are to richard v frederick in petitioner was the sole shareholder and an employee of the bear cleaning services corporation through this corporation petitioner provided services to farm credit bear cleaning services apparently charged and billed farm credit dollar_figure for these services but the bill was never paid in petitioner was employed as an area manager by corporate staffing resources csr in connection with this employment he regularly traveled throughout southeastern michigan where petitioners were living at the time usually petitioner used one of petitioners’ cars for his employment-related travel when he did he was entitled to reimbursement by csr at the rate of dollar_figure per mile claim for which he was required to make on a travel voucher some time during petitioner traveled by air from michigan to arizona to look for a new job he remained in arizona for approximately days nancy m frederick ms frederick was employed as a kitchen and bath specialist by central michigan lumber company central during in connection with this employment she was required to travel for various reasons to central’s customers or clients and she did so from time to time during that year she was reimbursed for her traveling expenses in accordance with central’s expense policy according to claims submitted to central for travel expense reimbursements she used one of petitioners’ cars to travel approximately big_number miles during in connection with her employment starting in date petitioner began working for molly maid inc he worked there throughout in date petitioners and their golden retrievers morgan and cujo moved from michigan to virginia where petitioner began to work for argenbright security petitioners lived in a house that they rented in virginia during because they had two dogs their landlord required them to make what petitioner referred to as an additional security deposit the leader dog school for the blind is located in rochester hills michigan about miles from where petitioners resided during and from time to time during petitioners traveled by car from their home in virginia to michigan petitioner did not keep a mileage log or other records related to the expenses_incurred during these trips petitioners owned two cars during the years in issue according to their automobile insurance_policy one car was insured for pleasure use and the other car was insured to drive to work or school more than miles but less than miles petitioners’ return was prepared by a paid income_tax_return_preparer included with petitioners’ return are the following schedules or forms schedule a itemized_deductions form 2106-ez unreimbursed employee business_expenses schedule c for a kitchen design business attributable to nancy m frederick and schedule d capital_gains_and_losses on the schedule d petitioners claimed a dollar_figure non business_bad_debt on the schedule c petitioners reported income of dollar_figure but claimed expenses totaling dollar_figure resulting in a net_loss of dollar_figure all but dollar_figure of the expenses are identified and deducted on the schedule c as car and truck expenses on the schedule a petitioners claimed deductions for what are described as form taxpayer expenses of dollar_figure and job hunting expenses of dollar_figure the form 2106-ez relates to petitioner’s employment with csr on that form petitioners indicate that petitioner traveled big_number miles in connection with his employment and claimed a deduction for that travel based upon the standard mileage rate of dollar_figure5 per mile they also listed other unspecified business_expenses other than expenses for meals_and_lodging of dollar_figure on the form 2106-ez petitioners’ return was prepared by petitioner included with that return is a schedule c for a business named morgan farms the business of which is described as raising seeing eye dogs nancy m frederick is identified as the sole_proprietor of morgan farms as noted one of petitioners’ golden retrievers is named morgan on this schedule c petitioner sec_1 references to deductions claimed on a schedule a for any year in issue do not take into account sec_67 reported income of dollar_figure and claimed expenses totaling dollar_figure resulting in a net_loss of dollar_figure all but dollar_figure of the expenses are identified and deducted as car and truck expenses there is also a schedule a included with petitioners’ return on that schedule petitioners claimed a dollar_figure deduction for unreimbursed employee business_expenses related to petitioner’s employment with molly maid inc petitioners did not include a form_2106 with their return petitioners’ return was also prepared by petitioner included with that return is a schedule c for morgan farms for that year the business is described as training breeding leader dogs and petitioner rather than nancy m frederick is identified as the sole_proprietor on that schedule c petitioners claimed deductions totaling dollar_figure resulting in a net_loss of the same amount the expenses are identified as car and truck expenses totaling dollar_figure and veterinary care fees of dollar_figure there is also a schedule a included with petitioners’ return on that schedule petitioners claimed an other miscellaneous deduction of dollar_figure that deduction relates to the additional security deposit that petitioners’ landlord required in connection with the house they rented in virginia in the notice_of_deficiency for respondent disallowed the bad_debt deduction claimed on the schedule d disallowed the miscellaneous_itemized_deductions claimed on the schedule a disallowed the expenses claimed on the schedule c imposed a sec_6662 penalty upon the ground of negligence and made other adjustments that are not in dispute in the notice_of_deficiency for respondent disallowed the miscellaneous_itemized_deductions claimed on the schedule a disallowed the expenses claimed on the schedule c imposed a sec_6662 penalty upon the ground of negligence and made other adjustments not in dispute in the notice_of_deficiency for respondent disallowed the other miscellaneous deduction claimed on the schedule a disallowed the expenses claimed on the schedule c and imposed a sec_6662 penalty upon the ground of negligence discussion nancy m frederick did not sign the stipulation of facts filed in this case and she did not appear at trial an order dismissing this case as to her for lack of prosecution will be issued the decision entered as to her will reflect the resolutions of the issues decided in this opinion as well as those matters otherwise agreed to between petitioner and respondent at trial petitioner made the following concessions for the miscellaneous itemized_deduction claimed for car and truck expenses_incurred by petitioner as an employee of csr is overstated to the extent that petitioners failed to take into account mileage reimbursements paid to petitioner by csr according to the stipulation of facts the deduction if otherwise allowable is limited to dollar_figure and for and petitioner concedes that petitioners are not entitled to the deductions claimed on the schedules c all of the issues in this case arise from the disallowance of deductions claimed on petitioners’ federal_income_tax returns as has been noted in countless cases deductions are a matter of legislative grace and are allowed only as specifically provided by statute see 503_us_79 319_us_590 308_us_488 292_us_435 with the exception of the discussion relating to the sec_6662 penalty this fundamental principle of federal income_taxation informs our analysis and resolution of each of the disputed issues in this case as set forth below respondent bears the burden of production with respect to the imposition of the sec_6662 penalty for each year in issue sec_7491 otherwise under the circumstances petitioner bears the burden_of_proof on all issues in this case sec_7491 rule a bad_debt deduction petitioners claimed a dollar_figure nonbusiness_bad_debt deduction on their joint federal_income_tax return in general there is allowed as a deduction any debt which becomes worthless within the taxable_year sec_166 it is axiomatic that such deductions if otherwise allowable are allowed to the taxpayer to whom the debt is owed in this case it is clear from petitioner’s presentation that the debt if any that forms the basis of the bad_debt deduction here in dispute was owed to petitioner’s wholly owned corporation and not to petitioner for federal_income_tax purposes petitioner and that corporation are separate entities see 319_us_436 and petitioner is not entitled to deductions that might otherwise be allowable to the corporation see hewitt v commissioner 47_tc_483 willits v commissioner tcmemo_1999_230 respondent’s disallowance of the bad_debt deduction claimed on petitioners’ return is sustained miscellaneous_itemized_deductions on a schedule a included with their return petitioners claimed miscellaneous_itemized_deductions for unreimbursed employee business_expenses totaling dollar_figure and job hunting expenses of dollar_figure the admittedly overstated unreimbursed employee_business_expense deduction is in large part attributable to car expenses the deduction for job hunting expenses relates to the cost of airfare and other traveling expenses_incurred when petitioner traveled from michigan to arizona to look for a new job authority for deducting these types of expenses is found in sec_162 which in general allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a taxpayer’s trade_or_business as an employee see 54_tc_374 deductions for travel and transportation_expenses otherwise allowable under sec_162 however are subject_to strict substantiation requirements see sec_274 sec_1_274-5t temporary income_tax regs fed reg date which petitioners have failed to satisfy it is not clear whether the sec_274 substantiation requirements are applicable to the portion of the unreimbursed employee expense deduction identified on the form 2106-ez as business_expenses since those expenses are neither specifically described on petitioners’ return nor explained by petitioner at trial petitioners’ failure to explain the deduction is grounds for its denial petitioners are not entitled to the miscellaneous itemized_deduction claimed on their federal_income_tax return and respondent’s disallowance of that deduction is sustained miscellaneous itemized_deduction on a schedule a included with their federal_income_tax return petitioners claimed a dollar_figure deduction for unreimbursed employee business_expenses according to petitioner this deduction relates to cellular telephone and other unspecified expenses_incurred by him as an employee of molly maid inc deductions for cellular telephone expenses if otherwise allowable are also subject_to the substantiation requirements of sec_274 see sec_274 sec_280f brodsky v commissioner tcmemo_2001_240 petitioners did not attach a form_2106 to their return nor did petitioner maintain any records of the expenses to which the deduction relates therefore petitioners are not entitled to the miscellaneous itemized_deduction claimed on their return because they have failed to satisfy the substantiation requirements necessary to support such a deduction to the extent that the deduction includes expenses not subject_to sec_274 they have failed to otherwise establish entitlement to a deduction for the unspecified and unexplained expenses respondent’s disallowance of the miscellaneous itemized_deduction claimed on petitioners’ return is sustained other miscellaneous deduction on a schedule a included with petitioners’ federal_income_tax return petitioners claimed an other miscellaneous deduction of dollar_figure the expenditure to which the deduction relates is the additional security deposit that petitioners’ landlord required with respect to the house they rented in virginia as we view that matter the security deposit required for petitioners’ rented residence is a personal living or family expense the deduction of which is prohibited by sec_262 respondent’s disallowance of this deduction is sustained schedule c deductions petitioners’ federal_income_tax return includes a schedule c for morgan farms the business of which is identified as training breeding leader dogs petitioner is listed as the sole_proprietor of this business according to petitioner’s testimony at trial petitioners intended to raise or train leader dogs petitioner’s plan in some manner or another involved the leader dog school for the blind located in rochester hills michigan and petitioners’ two golden retrievers the deductions claimed on the schedule c are for travel_expenses between michigan and petitioners’ residence in virginia and for veterinary fees petitioner did not keep a mileage log or other records related to the expenses_incurred for these trips as previously noted sec_162 generally allows deductions for ordinary and necessary expenses paid_or_incurred in carrying on the taxpayer’s trade_or_business petitioners claim that morgan farms was a trade_or_business during but petitioner’s vague testimony on the point compels us to conclude otherwise petitioner conceded entitlement to the deductions attributable to morgan farms that petitioners claimed on their return--he should have made a similar concession for petitioners are not entitled to the deductions claimed on the schedule c included with their return respondent’s disallowances of those deductions are sustained sec_6662 penalty for each year in issue respondent imposed a penalty under sec_6662 on the ground that the underpayment_of_tax required to be shown on petitioners’ return is due to negligence or disregard of rules or regulations sec_6662 and b negligence is defined to include any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 it is further defined as the failure to do what a reasonable person with ordinary prudence would do under the same or similar circumstances 85_tc_934 disregard is defined to include any careless reckless or intentional disregard sec_6662 an accuracy-related_penalty is not imposed with respect to any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 whether a taxpayer acts with reasonable_cause and in good_faith depends on the relevant facts and circumstances including the extent of the taxpayer’s effort to properly assess the tax_liability see sec_1_6664-4 income_tax regs given the facts and circumstances surrounding each of the deductions here in dispute we are satisfied that petitioners failed to make a reasonable attempt to ascertain the correctness of those deductions see sec_1_6662-3 income_tax regs we find that the underpayment_of_tax required to be shown on petitioners’ return for each year in issue is due to negligence respondent’s determinations that petitioners are liable for a sec_6662 penalty upon that ground for each year in issue are sustained reviewed and adopted as the report of the small tax_division to reflect the foregoing decision will be entered for respondent
